         Case 1:19-cr-00821-KMW Document 95 Filed 02/23/21 Page 1 of 1

                                                              USDC SONY
                                                              J)OCUMENT
 UNITED STA TES DISTRICT COURT
                                                              ELECTRONI CALLY FILED
 SOUTHERN DISTRICT OF NEW YORK
                                                              DOC#:
 UNITED STATES OF AMERICA,                                    DATE F-IL_E_D_:_~- , 9-,
                                                                                   - 7 - /-~- (
                                                      19 Cr·Jm.:::C~~:W;=========:::::!J


        -against-                                     SUBPOENA DUCES TECUM

 LUIS ESPINAL,

                             Defendant.



To:
       CORE Unit
       Sing Sing Correctional Facility
       Building 8
       354 Hunter Street
       Ossining, NY l 0562

       YOU ARE COMMANDED to produce any and all records relating to Luis Espinal
(DTN: 10R3668), including, but not limited to : disciplinary incidents, program participation,
medical treatment records, mental health and psychiatric records to the undersigned.

       Justine Harris, Esq.
       Sher Tremonte LLP
       90 Broad Street, 23 rd Floor
       New York, NY 10004
       Fax: (212) 202-4156
       Jharris@shertremonte.com

       Said records shall be produced on or before March 5, 2021 .


                                             so ORDERED: a /~ ~ l-:;)...        1




                                              .
                                             Hon. Kimba M. Wood, USDJ
